Exhibit 10.54

EMPLOYMENT AGREEMENT

This agreement is made this 7th day of August 2013 between:

 

1) EQUINIX (EMEA) B.V., a private company with limited liability established,
according to the laws of the Netherlands, having its registered office (zetel)
at Amsterdam, The Netherlands and its principal place of business there at (1101
EC) Luttenbergweg 4 (“Equinix”);

and

 

2) Mr. ERIC CHARLES SCHWARTZ, born on 13th September 1966 (the “The Employee”);

WHEREAS:

 

  a. The Employee has been appointed as board member (bestuurder) of Equinix by
its general meeting of shareholders (the “GM”);

 

  b. The ultimate parent company of Equinix is Equinix, Inc., a company
according to the laws of California , the United States of America;

 

  c. Equinix, Inc. and any and all of its (indirect) subsidiaries, with the
exclusion of Equinix, shall in this Agreement be referred to as a “Group
Company” and jointly as “Group Companies”.

HAVE AGREED AS FOLLOWS:

 

1. Entry into Force/Duration/Termination

 

1.1 The parties’ mutual obligations under this employment agreement (the
“Agreement”) shall come into effect on 1 July 2013 (the “Commencement Date”).
However, the Employee’s continuous employment shall be deemed to have commenced
on May 22nd 2006.

 

1



--------------------------------------------------------------------------------

1.2 This Agreement has been concluded for an indefinite period.

 

1.3 In case of Employee being dismissed by the GM (or any other competent
corporate body of Equinix) as board member and this Agreement terminating as a
consequence thereof upon expiry of the applicable notice period (the
“Termination Date”), the parties here and now agree to a subsequent fixed term
employment agreement which will commence on the day following the Termination
Date and which will terminate by operation of law, i.e. without notice being
required, upon 31st July 2018 and which will:

 

  •   unless otherwise agreed at the time – neither include any board membership
nor the role of President EMEA, but involve a role as ‘Consultant on European
Affairs’; and

 

  •   include a gross annual salary of EUR 60,000 (including all statutory
(holiday) allowances);

 

  •   not include participation in the Equinix, Inc. Annual Incentive Plan or
any other STI or LTI plan, including any equity incentive plan offered by
Equinix, Inc.;

and which will for the remainder be on identical terms as included in this
Agreement (ceteris paribus) and thus inter alia entail a work location in The
Netherlands. Such fixed term employment agreement will be without the option of
interim (“tussentijdse”) termination.

 

1.4 This Agreement will terminate in any event, either by operation of law or
failing such by mutual consent, on the date whereon the Employee reaches the age
on which the Employee becomes entitled to Dutch state old age pension benefits
(AOW) regardless of the Employee actually taking those benefits at that age.

 

1.5 In the event of a change of control in Equinix, Inc., as per the terms of
the Change in Control Severance Agreement between Equinix, Inc. and the Employee
dated 19 December 2008, as amended, and as may be amended from time to time.
(“U.S. Severance Agreement”), the parties acknowledge and agree that “Company”
as referred to in the U.S. Severance Agreement includes a reference to Equinix
(EMEA) B.V. and that any payments made to the Employee under the U.S. Severance
Agreement will be decreased by any severance or damages payable to Employee in
respect of the termination of this Agreement regardless of such payments arising
from any compromise, from any severance awarded to Employee in court rescission
proceedings ex article 7:685 Dutch Civil Code (“DCC”) and/or from any severance
awarded to Employee in court rescission proceedings ex article 7:685 DCC and,
reversely, that any payments due to Employee in respect of the termination of
this Agreement will be decreased by any payments due to Employee under the U.S.
Severance Agreement.

 

1.6 This Agreement may be terminated by either party as per the last day of a
calendar month by giving notice to the other party and with due observance of
the respective statutory notice periods, and due observance of any other
applicable terms of this Agreement that apply in the event of termination, such
as upon the Employee’s dismissal as a board member and subsequent termination as
outlined in clause 1.3 above.

 

2



--------------------------------------------------------------------------------

2. Duties

 

2.1 The Employee shall fulfil the position of “President EMEA” and board member
(bestuurder) of Equinix. The Employee shall be deemed to have accepted the
appointment as board member.

 

2.2 The Employee’s usual duties as President EMEA will be the overall management
of the EMEA business unit of the global Equinix organisation and, without
limitation, will include those specific activities that are set out in a job
description that has been provided by Equinix to the Employee. The Employee
shall report on a day to day basis to Steve Smith, as Equinix CEO and as
nominated representative of the GM for these purposes.

 

2.3 As a board member (bestuurder) of Equinix, the Employee shall observe all
obligations arising from Dutch law, the articles of association of Equinix, any
charter of the board of Equinix and any and all instructions and/or resolutions
that are or may be adopted by the GM or any other competent corporate body of
Equinix.

 

2.4 The Employee shall, at Equinix’ request, at all times be willing to perform
work for any Group Company and shall accept appointment as bestuurder under
Dutch law of such Group Company or as officer of such Group Company under the
laws governing that Group Company, without being entitled to any remuneration in
respect of the activities performed for such Group Company in addition to the
remuneration included in this Agreement, unless otherwise agreed in writing by
the parties.

 

2.5 As board member (bestuurder) under Dutch law of such Group Company or as
officer of such Group Company under the laws governing that Group Company, the
Employee shall observe all obligations arising from Dutch law respectively the
laws governing that Group Company, the articles of association or the equivalent
thereof under any law system of such Group Company, any charter of the board of
such Group Company and any and all instructions and/or resolutions that are or
may be adopted by the (general meeting of) shareholders or, if competent to
render such instructions binding the Employee in his capacity of “bestuurder” or
officer, by the board or any supervisory board of such Group Company.

 

2.6 For the avoidance of doubt, the Employee shall, at the GM’ request, at all
times be willing to perform work for any Group Company, whether a board member
(bestuurder) or not. In addition to the above, the Employee agrees that at all
times the Employee shall comply with Equinix’s corporate governance policies and
procedures, including but not limited to its Code of Business Conduct regulating
matters such as gifts and anti-bribery measures, and as such policies and
procedures may be updated from time to time.

 

3



--------------------------------------------------------------------------------

3. Working Hours/Overtime/Workplace

 

3.1 The Employee shall perform the Employee’s duties under this Agreement on a
full time basis. A full time equivalent (FTE) within Equinix represents 40
working hours per week.

 

3.2 The usual office hours are from 8:30 to 17:00 CET. The GM is entitled to
change the usual office hours if Equinix’ interests so require.

 

3.3 The Employee shall be required to occasionally perform the Employee’s duties
during weekends and/or on public holidays and/or in excess of the number of
working hours per week pursuant to the first paragraph of this clause and/or
outside regular office hours, if such is reasonably necessary for the proper
performance of the Employee’s duties under this Agreement (“Overtime”).

 

3.4 Sufficient remuneration for Overtime shall be deemed included in the Salary
and the Employee shall therefore not be entitled to any (additional)
remuneration for Overtime.

 

3.5 The Employee shall in principle perform the Employee’s duties under this
Agreement for the benefit of Equinix at or from Equinix’ premises in Amsterdam,
The Netherlands. The GM is authorised to relocate the Employee’s workplace to
another location within The Netherlands. The Employee shall furthermore be
prepared to travel inside and outside the Netherlands, including to the United
States, as the business requires.

 

4. Salary & Benefits

 

4.1 The Employee shall, for the duration of this Agreement and in substitution
of any deviating arrangements in the International Long-Term Assignment Letter,
be entitled to a full time gross annual salary of EUR 278,462.00, including the
(8%) Dutch statutory (holiday) allowance and any other statutory allowances (the
“Salary”) and as amended through Equinix’s salary review process as applicable
from time to time. The Salary will be accruing in arrears and be payable into a
bank account of the Employee to be designated by the Employee in twelve equal
monthly instalments of EUR 21,486.27 gross (i.e. the Salary divided by 12.96)
and a single annual instalment equal to the Dutch statutory 8% holiday allowance
in May of each year (i.e. 8% of the Salary).

 

4.2 The Employee shall, for the duration of its validity (unless extended by
mutual agreement by the parties in writing), be entitled to the other employment
benefits (arbeidsvoorwaarden) as included in the International Long-Term
Assignment Letter executed on 21 May 2013, a copy whereof is in the Employee’s
possession (the “International Long-Term Assignment Letter”), i.e. other than
the Salary and other deviating or additional arrangements made in this
Agreement.

 

4



--------------------------------------------------------------------------------

4.3 The Employee shall, in addition to the Salary, qualify for participation in
the Equinix, Inc. Annual Incentive Plan, as operated from time to time by
Equinix, subject to the terms and conditions of such plan and any separate
communications (including target settings) made by Equinix in that respect.
Equinix retains the right to amend or abolish the Equinix, Inc. Annual Incentive
Plan unilaterally. Any grants made under the Equinix, Inc. Annual Incentive Plan
in any year do not create rights for future years.

 

5. Vacation

 

5.1 On a full-time basis the Employee shall be entitled to 25 vacation days per
calendar year (20 statutory days and 5 extra-statutory days), accruing on a pro
rata tempore basis. The Employee shall in addition not be obliged to perform
duties on New Year’s Day, the fifth of May (once every five years), Easter
Monday, Queen’s/King’s Birthday, Ascension Day, Whit Monday, Christmas Day and
Boxing Day.

 

5.2 Vacation days shall only be taken by the Employee in consultation with Steve
Smith, albeit that the GM reserves the right to set vacation unilaterally after
consultation with the Employee. Generally vacation will be taken (or set by the
GM) during the calendar year in which the vacation days accrue.

 

6. Company Car

 

6.1 Equinix shall pay the Employee a gross annual compensation of EUR 11,400 (
IN WORDS: eleven thousand four hundred Euros ) for all costs (including without
limitation the costs for purchase, depreciation, maintenance, insurance,
taxation and fuel) incurred by the Employee in respect of a private car which is
appropriate for the discharge of the Employee’s duties under this Agreement and
which shall be used by the Employee in the discharge of the Employee’s duties
for Equinix (the “Car Allowance”), accruing and payable into a bank account of
the Employee to be designated by the Employee in 12 equal monthly instalments in
arrears. The Car Allowance will be paid without wage tax and/or social security
withholdings for the purposes of commuting and business mileage only if and to
the extent allowed under the relevant Dutch legislation as from time to time in
force, for which purpose the Employee will be required to provide Equinix with a
proper administration of all commuting and/or business travel done by use of the
Employee’s private car.

 

6.2 The Car Allowance will be deemed to include proper and sufficient
compensation for the Employee to have the Employee’s private car (if applicable)
fully insured against all risks (for the car, the driver, any passengers and
third parties) associated with the business use of that car.

 

5



--------------------------------------------------------------------------------

6.3 Alternatively to a Car Allowance as set out above, if requested by the
Employee, Equinix shall provide the Employee with the right to use a company
car, under the terms and conditions of Equinix’ Company Car Policy (the “Car
Policy”) and Company Car User Regulations (the “Car Regulations”) as from time
to time in place within Equinix, both for business and private purposes.

 

7. Illness, Disablement & Pension

 

7.1 If the Employee is ill and must be absent from work, the Employee is
required to inform Steve Smith of this immediately, but in any case on the first
day of absence from work. Equinix’ policies regarding sick leave and long term
illness or disablement are covered in the Equinix handbook, as updated from time
to time. The Employee must strictly comply with the guidelines and instructions
which have been or will be given by or on behalf of Equinix regarding sick leave
and other such leave.

 

7.2 The Employee is eligible to participate in Equinix’ collective pension
scheme for Dutch based employees, under the terms and conditions of the pension
regulations (pensioenreglement) as in force from time to time (representing the
pensioenovereenkomst).

 

8. Confidentiality

 

8.1 The Employee shall, both during the term of this Agreement and after
termination of this Agreement for whatever reason, refrain from using,
publishing and/or disclosing in any manner to whomsoever (including to other the
Employees of Equinix or any of its Group Companies’ staff, unless such staff
members must be informed in connection with their work for Equinix and in such
event only upon the express written authorisation of the GM) or negligently
cause any unauthorized use, publishing or disclosure of any information of a
confidential nature concerning (the business of) Equinix, which has become known
to the Employee as a result of the employment under this Agreement and which
information the Employee knew or should have known to be of a confidential
nature, provided however that such information shall not include any information
that is in the public domain or becomes so available (unless such availability
in the public domain is a result of the Employee’s breach of the Employee’s
obligations pursuant to this Agreement) or that is lawfully disclosed by the
Employee to a third party as a consequence of the Employee’s proper performance
of the Employee’s duties and responsibilities hereunder (“Confidential
Information”).

 

8.2

Information on or pertinent to, without limitation, the following issues as well
as those issues itself shall be deemed Confidential Information: inventions,
know-how, trade secrets, laboratory notebooks, biological materials, mask works,
(engineering) designs and drawings, price lists, pricing methodologies, pricing

 

6



--------------------------------------------------------------------------------

  policies, licenses, contract information, financial forecasts, historical
financial data, budgets, customers, customer sales, customer proposals, sale
forecasts, methods of operation, pricing policies, vendors, suppliers,
contractors (and their terms of business), purchasers, any proposals relating to
the acquisition or disposal of any company owned or business operated by
Equinix, any proposals relating to the expansion or contracting of activities,
(business-, research & development-, construction-, technical-, sales- and
production-)plans, (business-, research & development-, construction-,
technical-, sales- and production-) processes, apparatus, designs, compositions,
formula, developments, research, techniques, improvements, procedures,
specifications, ideas, computer hardware, computer software, methods of
accounting, manners of doing business, marketing plans, personnel and employment
matters (including details of the Employees and directors, the level of
remuneration and benefits paid to them); all as acquired, developed, amended,
used, generated and/or utilised by or on behalf of Equinix.

 

9. Data Carriers & Equipment

 

9.1 The Employee shall not have or keep in the Employee’s private possession in
any manner whatsoever any documents (including notes, records, diaries, reports,
proposals, lists, specifications, blue prints, sketches, (laboratory) notebooks,
flow charts, memoranda, worksheets, drawings, minutes of meetings and
correspondence as well as abstracts or summaries thereof), software, computer
disks or other data or data carriers or media and/or (electronic) copies thereof
containing Confidential Information or otherwise relating to Equinix’ business,
that have become available to the Employee as a result of the employment under
this Agreement (“Data Carriers”), except insofar as and for as long as necessary
for the proper performance of the Employee’s duties for Equinix.

 

10. Intellectual and Industrial Property Rights

 

10.1 Insofar as the rights specified hereinafter are not vested in Equinix by
operation of law on the grounds of the employment relation between the parties,
the Employee hereby explicitly warrants/guarantees that the Employee shall
transfer and, insofar as possible, hereby transfers to Equinix in advance any
intellectual and/or industrial property rights of whatever nature in or arising
from ideas, concepts, discoveries, inventions, improvements and/or developments
made or acquired by the Employee in the discharge of the Employee’s duties for
Equinix or by use of any knowledge gained in the performance of his duties for
Equinix.

 

10.2 The Employee shall promptly disclose to the GM fully and completely any and
all of the ideas, concepts, discoveries, inventions, improvements and
developments, made or acquired by the Employee in the discharge of the
Employee’s duties for Equinix.

 

7



--------------------------------------------------------------------------------

10.3 The Employee hereby irrevocably relinquishes/waives for the benefit of
Equinix any moral/personal rights as referred to in any applicable statute, that
may vest in the Employee in respect of the work products referred to in the
previous paragraphs of this clause.

 

10.4 The Employee acknowledges that the remuneration under the Employment
Agreement includes reasonable and sufficient compensation for the fact that the
intellectual and industrial property rights, referred to above, will vest in
Equinix by operation of law or through the transfer to Equinix of such rights
pursuant to clause 9.1 above.

 

10.5 For the avoidance of doubt, Equinix is entitled at its discretion to assign
any of the intellectual property rights belonging to it to any Group Company.

 

11. Other Activities

 

11.1 The Employee shall during the term of this Agreement not perform any (paid
or unpaid) activities for third parties, with the exception of Group Companies,
without the prior written consent of the GM. Such consent shall not be
unreasonably withheld for the performance of activities by the Employee,
provided that:

 

  •   the Employee does not perform activities similar to the Employee’s duties
under this Agreement; and

 

  •   the relevant third party cannot in any sense be considered a competitor of
Equinix; and

 

  •   activities performed for the relevant third party will not in any sense
constitute competition with Equinix; and

 

  •   the Employee works at least the agreed number of hours per week for
Equinix; and

 

  •   activities performed for any third party do not have an adverse effect on
the duties to be performed by the Employee under this Agreement; and

 

  •   any other specific conditions to which such consent will be made subject
at the time the consent will be given, will be met.

 

11.2 Any consent given in the future pursuant to paragraph 1 of this clause may
be revoked by the GM at any time if any of the conditions referred to in
paragraph 1 of this clause or any specific conditions to which such consent was
made subject, will appear not or no longer met.

 

8



--------------------------------------------------------------------------------

12. Non-competition

 

12.1 The Employee shall not without the prior written consent from the GM, both
during the term of this Agreement and during a period of 6 months after the date
of termination of this Agreement, in any manner, directly or indirectly, either
for the Employee’s own account or for the account of third parties, either
against or without consideration

 

  •   be engaged in, involved in, perform services for or work for; and/or

 

  •   act as intermediary, in whatsoever manner, directly or indirectly, for,

any enterprise other than a Group Company carrying on any business which is in
competition with a business carried on by Equinix at the time of termination of
this Agreement.

 

12.2 Without limiting the continuing application of any confidentiality
obligations upon the Employee, the Employee shall not during a period of 6
months after the date of termination of this Agreement in any manner, either
directly or indirectly, approach and/or entice away from Equinix and/or perform
activities aimed at selling commodities and/or services that are competitive
with commodities/services marketed or scheduled to be marketed by Equinix at the
date of termination of this Agreement and/or provide such services to:

 

  •   any customers of Equinix; and/or

 

  •   parties that were customers of Equinix in the period of 6 months
immediately preceding the termination of this Agreement.

 

12.3 The Employee shall, during a period of 6 months after the date of
termination of this Agreement, not in any manner employ, approach and/or entice
to enter into an employment relation with third parties or with the Employee:

 

  •   any personnel of Equinix; and/or

 

  •   personnel that were employed by Equinix in the period of 6 months
immediately preceding the termination of this Agreement.

 

12.4 These restrictions shall, in view of Equinix’ worldwide activities, apply
in the territory of all countries in which Equinix or any Group Company performs
and/or demonstrably plans to- perform activities on the formal date of
termination of this Employment Agreement.

 

13. Restitution

 

13.1 Upon termination of this Agreement and/or in case of absence from work
exceeding three months and/or upon suspension/garden leave, the Employee shall
immediately return to Equinix any materials, devices, properties, equipment,
Data Carriers, keys and any other items belonging to Equinix or leased/rented by
Equinix from third parties. The Employee shall not withhold any copies or
reproductions of those items or deliver such items or reproductions to anyone
else.

 

9



--------------------------------------------------------------------------------

14. Definition of Equinix

 

14.1 In the clauses 8 up to and including 13 of this Agreement, Equinix shall in
as far as relevant be deemed to include any and all Group Companies.

 

15. Penalties

 

15.1 If the Employee breaches any of the obligations stated in the clauses 8 up
to and including 13 of this Agreement, the Employee shall immediately forfeit to
Equinix a penalty/liquidated damages for each breach thereof, amounting to EUR
10,000 (ten thousand Euros) and then, in addition, a further penalty/liquidated
damages amounting to EUR 2,500 (two thousand five hundred Euros) for each day
that the act or omission giving rise to such breach continues or a further same
or similar breach occurs after Equinix has provided written notice of the breach
to the Employee, without prejudice to Equinix’ rights to claim (a) full
compliance with the relevant contractual obligations and/or (b) actual damages
instead of the penalty/liquidated damages.

 

15.2 Payment of the penalties referred to in the previous paragraph shall not
release the Employee from the Employee’s obligations as specified in this
Agreement. With respect to the penalties provided for in the previous paragraph
of this clause, the parties to this Agreement intend to derogate from the
provisions of article 7:650 paragraphs 3 and 5 of the Dutch Civil Code both in
respect of the amounts of the penalties and to the extent that these penalties
can be used by Equinix for its own benefit.

 

16. Actions Post-Termination

 

16.1 Upon termination of this Agreement (howsoever arising) or upon either
Equinix or the Employee having served notice of such termination, the Employee
shall cooperate with Equinix by providing such assistance as may reasonably be
required in connection with any handover arrangements or any claim made by or
against Equinix. For the avoidance of doubt such assistance may include
attending meetings, reviewing documents, giving and signing
statements/affidavits and attending hearings and giving evidence.

 

17. Personnel Handbook/Manual & Preference

 

17.1

Any employment benefits included in personnel regulations/policies/codes of
conduct (a copy whereof will be presented to the Employee) as are/may become
applicable in the future within Equinix are/will be deemed to form an integral
part of this Agreement. All provisions of such personnel
regulations/policies/codes of conduct that do not constitute an employment
benefit should be considered

 

10



--------------------------------------------------------------------------------

  to apply in addition to the provisions of this Agreement and are by definition
subject to unilateral change by the GM or Equinix. In case of conflict between
the personnel regulations and the provisions of this Agreement, the latter shall
prevail. In case of conflict between the provisions of the personnel regulations
and/or the provisions of this Agreement on the one hand and the provisions of
the International Long-Term Assignment Letter or any different policies referred
therein, on the other hand, the latter shall prevail.

 

18. Tax Issues

 

18.1 Equinix and the Employee undertake to file a joint request with the Dutch
Inland Revenue Service (“IRS”) for a ruling allowing application of the
so-called 30% tax regulation as laid down in article 15a, part j, of the 1964
Dutch Wage Tax Act and article 9 of the 1965 Dutch Wage Tax Implementation
Decree (the “Ruling”), regardless of Equinix benefitting from such Ruling in
view of the tax equalization arrangements in the International Long-Term
Assignment Letter. If pursuant to tax advice obtained by the parties, such
filing will require a re-allocation of Salary and further benefits, Employee
shall execute a written addendum to this Agreement including such re-allocation
as requested by Equinix.

 

18.2 For any period under this Agreement when the tax equalization arrangements
in the International Long-Term Assignment Letter do not longer apply, the
Employee hereby indemnifies and shall hold harmless Equinix in respect of all
(possible) retro-active tax assessments (naheffingsaanslagen inzake loonheffing)
made against Equinix by the tax authorities of any country where the Employee
performed duties for Equinix (the “Tax Authorities”) for wage tax, premiums for
national insurances and in general payroll taxes (loonheffingen) that Equinix
should have withheld (ingehouden) and/or paid (afgedragen) to the Tax
Authorities but did not withhold and/or pay relating to (the payment of) the
Salary and/or other benefits pursuant to this Agreement and/or in general
relating to any payments made by Equinix to the Employee or third parties
designated by the Employee. The Employee consents to Equinix setting-off any
amounts owed by the Employee to Equinix in respect of the foregoing against any
amounts payable by Equinix to the Employee.

 

19. Replacement/Entire Agreement/Amendments

 

19.1 This Agreement is deemed to constitute the entire employment agreement
between the Employee and Equinix and replaces all offers, letters of
appointment, employment agreements or arrangements, whether written, oral or
implied, if any, made by or between the Employee and/or Equinix or any Group
Company of an earlier date, with the exception of the International Long-Term
Assignment Letter.

 

19.2 The GM or Equinix is entitled to unilaterally amend the employment
conditions (arbeidsvoorwaarden) under this Agreement with due observance of the
provisions of article 7:613 and/or 7:611 Dutch Civil Code.

 

11



--------------------------------------------------------------------------------

20. Consequences of Termination

 

20.1 The provisions of this Agreement that by their nature are intended to
survive termination of employment will remain in effect after termination of
this Agreement.

 

21. Collective Bargaining Agreement

 

21.1 Equinix is not bound by any collective bargaining agreement and no
collective bargaining agreement applies to this Agreement.

 

22. Headings

 

22.1 The headings used in this Agreement are included for the purpose of
reference only and shall not constitute a part of this Agreement for any other
purpose.

 

23. Partial Invalidity/Unenforceability

 

23.1 Each provision of this Agreement is severable. If any provision is held to
be invalid and/or unenforceable by any competent court, such invalidity and/or
unenforceability shall not affect the remaining provisions of this Agreement. In
such event, the parties hereto shall enter into negotiations aimed at replacing
the invalid/unenforceable provision by a provision to maximally the same effect
that is valid and enforceable.

 

24. Personal Data

 

24.1 The Employee acknowledges that Equinix or any Group Company using the
Employee’s personal data for the purpose of keeping a general administration of
staff has/have a legitimate interest in processing such data, and to the extent
such legitimate interest would be successfully contested, the Employee hereby
consents to such processing of personal data. Equinix shall in this regard
adhere to the provisions of the applicable Personal Data Protection legislation.
The Employee furthermore consents to Equinix uploading the Employee’s personal
data to a database located in the United States of America and to which a
limited number of Group Company the Employees including Group Company the
Employees in the United States of America will have access on a need-to-know
basis.

 

12



--------------------------------------------------------------------------------

25. Governing Law

 

25.1 This Agreement is construed in accordance with and shall be governed by the
laws of The Netherlands.

IN WITNESS whereof the parties hereto have executed this Agreement in two
original copies on the day and year first written above.

 

At Amsterdam     At Amsterdam Equinix (EMEA) B.V.    

/s/ Kathryn Herrick

   

/s/ Eric Schwartz

Mrs. Kathryn Herrick     Mr. Eric Charles Schwartz

Title: “bestuurder” and in this matter acting with the full approval and to the
extent required authorisation of the GM.

   

At Redwood City, CA

EQIX (Global Holdings) C.V.

 

/s/ Keith Taylor

Mr Keith Taylor Title: Member of the Supervisory Board

 

 

The undersigned, Equinix, Inc. of One Lagoon Drive, Redwood City, California,
USA, hereby consents to the amendments made to the U.S. Severance Agreement as
included in clause 1.5 of the above Agreement.

Date:                     

Equinix, Inc.

 

/s/ Keith Taylor

Keith Taylor CFO

 

13